The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2020 CO 6

                      Supreme Court Case No. 20SC758
                    Certiorari to the Colorado Court of Appeals
                      Court of Appeals Case No. 18CA38

                                   Petitioner:

                          Nicholas Leonel Garcia, Jr.,

                                        v.

                                  Respondent:

                      The People of the State of Colorado.

                              Judgment Reversed
                                    en banc
                                February 7, 2022


Attorneys for Petitioner:
Megan A. Ring, Public Defender
Jud Lohnes, Deputy Public Defender
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
Ellen Michaels, Senior Assistant Attorney General
      Denver, Colorado



JUSTICE BERKENKOTTER delivered the Opinion of the Court, in which
CHIEF JUSTICE BOATRIGHT, JUSTICE MÁRQUEZ, JUSTICE HOOD,
JUSTICE GABRIEL, JUSTICE HART, and JUSTICE SAMOUR joined.
JUSTICE BERKENKOTTER delivered the Opinion of the Court.

¶1    We review a division of the court of appeals’ split decision in People v. Garcia,

No. 18CA38 (Aug. 6, 2020), affirming Nicholas Leonel Garcia, Jr.’s conviction for

second degree kidnapping. In doing so, we consider whether the trial court erred

by instructing the jury that the phrase “seizes and carries,” as used in the second

degree kidnapping statute, § 18-3-302(1), C.R.S. (2021), means “any movement,

however short in distance.” Because the trial court’s instruction allowed the jury

to convict Garcia without finding that he seized the victim or moved the victim

from “one place to another,” id., as required by the statute, we hold that the trial

court committed reversible error. Accordingly, we reverse the judgment of the

division below with directions to remand to the trial court for a new trial.

                        I. Facts and Procedural History

¶2    In the early morning hours on April 1, 2016, Daniel Troy Kaehne made a 911

call from a stranger’s home in Denver, claiming that he had been abducted,

robbed, and assaulted by a group of four men. That is one of the few facts about

which Garcia and Kaehne agree.

¶3    When interviewed by the police, Kaehne described several different

versions of the events that evening. Initially, he claimed he was abducted at gun-

and knifepoint by four Black men who accosted him outside a casino in Blackhawk

and forced him into their car. When he testified at trial, however, Kaehne told the



                                          2
jury that he voluntarily left the casino with four men (only one of whom is Black)—

Garcia, Mario Llanos-Citron, and Garcia’s adult sons, Josiah and Gerald. Kaehne

explained that when he was unable to locate a cemetery where they all planned to

smoke marijuana together, the men became angry and robbed and assaulted him

for wasting their time. One of the men, Llanos-Citron, who was sitting next to

Kaehne in the back seat, put him in a headlock, and they forced him to ride with

them to Denver. Once there, according to Kaehne, the car stopped in an alley, and

the four men exited the car to discuss what they should do with him. Kaehne

testified that he started honking the car’s horn to get attention, and then he

escaped. The men caught him and returned him to the car. Later, the men

reentered the car and drove away. A few blocks later, while the car was still

moving, Kaehne managed to open the car door and jump out. He ran to a nearby

stranger’s house and called the police.

¶4    Garcia painted a markedly different picture of the events that evening.

Relying on the testimony of his two sons, Garcia argued that Kaehne lied about

being kidnapped and robbed to cover up what really happened that night: a drug

deal gone bad. Garcia claimed that after the group couldn’t find the cemetery,

Kaehne asked Garcia to purchase methamphetamine for him.             Kaehne then

willingly accompanied the group to Denver to buy meth. Once in Denver, they

stopped so Garcia could purchase the drugs for Kaehne, but after Garcia gave



                                          3
them to Kaehne, Kaehne quickly became agitated because he thought that Garcia

shorted him. Kaehne then punched Garcia in the face. Gerald and Llanos-Citron

joined the fight, and, after Josiah stopped the car, the fight continued in an

alleyway. The group then left Kaehne in the alley.

¶5    The police eventually arrested the four men and charged them with second

degree kidnapping, robbery, third degree assault, and menacing. Garcia and

Llanos-Citron entered pleas of not guilty and exercised their right to a trial by jury.

They were tried together as co-defendants with separate counsel.

¶6    Garcia’s sons agreed to plead guilty to all counts except for the kidnapping

charges. As part of their plea agreements, they stipulated to factual bases that

largely mirrored the version of events that Kaehne testified to at trial. During the

trial, however, both sons disavowed the stipulated factual bases and testified in a

manner that was largely consistent with an earlier proffer Josiah had made to the

District Attorney’s Office and that largely corroborated Garcia’s theory of the case.

¶7    After closing arguments, the jury deliberated for three hours before

submitting a question to the court. The jury asked: “What are the parameters of

kidnapping? Is it considered kidnapping if a person is put back in a car? Is it

kidnapping if they are dumped and left behind?” The trial court asked counsel

how they thought the court should respond. The three attorneys asked that the




                                          4
court not provide further guidance but, instead, simply refer the jury back to the

evidence presented, the elements of the law, or the jury instructions.

¶8    The trial court, however, felt bound by appellate court precedent, which

requires a trial court to educate the jury if the jury indicates it is confused about

the law. The court, relying on People v. Bondsteel, 2015 COA 165, ¶ 95, 442 P.3d 880,

898, and People v. Rogers, 220 P.3d 931, 936 (Colo. App. 2008), drafted the following

response:

      Your question concerns the meaning of the phrase, “seized and
      carried any person from one place to another,” which is element
      no. 3(a) of the elements of the crime of Second Degree Kidnapping.
      The phrase, “seizing and carrying” is defined as “any movement,
      however short in distance.”

¶9    Llanos-Citron’s defense counsel objected to the instruction, arguing that the

instruction was an erroneous statement of the law and that the court should

respond that the “parameters of kidnapping” were the elements of the crime,

which had already been provided to the jury in its instructions. Additionally,

Llanos-Citron’s counsel asserted that, by giving the instruction, the court was

improperly “express[ing] an opinion upon the factual matters that the jury should

determine” and that the court was not answering the actual question that the jury

asked. Garcia’s counsel joined in the objection.

¶10   The trial court noted the attorneys’ objections and responded: “It’s simply a

statement of the law, and I believe that this statement of the law is correct, based



                                         5
on the authorities I have.” The court then answered the jury’s questions with its

proposed supplemental instruction, and the jury convicted Garcia of all charges.

¶11    Garcia appealed his conviction for second degree kidnapping, arguing, as

pertinent here, that the trial court erred in providing this supplemental instruction.

Specifically, Garcia argued that the instruction was erroneous because it omitted

both the requirement that the defendant seize the victim and the requirement that

the defendant carry the victim “from one place to another” from the crime of

second degree kidnapping. A split division of the court of appeals affirmed his

conviction. Garcia, ¶ 25. Like the trial court, the majority relied on Rogers and

Bondsteel to stand for the proposition that the definition of “seized and carried”

was “any movement, however short in distance.” Id. at ¶ 12.

¶12    Judge Brown saw things differently, concluding that the trial court’s

instruction was erroneous because it included an incomplete definition of “seized

and carried” and because it did not include the statutory requirement that “the

defendant moved the victim ‘from place to place.’” Id. at ¶¶ 40–43 (Brown, J.,

concurring in part and dissenting in part). Accordingly, she would have reversed

Garcia’s conviction for second degree kidnapping and remanded for a new trial.

Id. at ¶ 45.




                                          6
¶13      Garcia petitioned this court for certiorari review, which we granted.1

                                     II. Analysis

¶14      We begin by outlining the applicable law and standards of review. Then we

examine and compare the second degree kidnapping statute and the supplemental

jury instruction to determine if the instruction contained a proper statement of the

law. Because the trial court’s instruction did not accurately define the elements of

second degree kidnapping, we conclude by considering whether the errors were

harmless beyond a reasonable doubt and determine that they were not.

                  A. Applicable Law and Standards of Review

¶15      Both the United States Constitution and the Colorado Constitution

guarantee criminal defendants the right to be presumed innocent until a jury finds

that the prosecution has proven every element of the charged offense beyond a

reasonable doubt. Griego v. People, 19 P.3d 1, 7 (Colo. 2001); Martinez v. People,

470 P.2d 26, 30 (Colo. 1970). To give this guarantee effect, we require trial courts




1   We granted Garcia’s petition for certiorari review of the following issue:
         Whether the division erred in upholding the trial court’s
         supplemental jury instruction defining “seizes and carries,” as that
         phrase is used in section 18-3-302(1), C.R.S. (2020), as “any movement,
         however short in distance.”


                                           7
to properly instruct juries on all of the statutory elements of the charged crimes.

Griego, 19 P.3d at 7.

¶16   On review, we consider jury instructions de novo to determine if they are

correct recitations of the law and “accurately inform[] the jury of the governing

law.” Riley v. People, 266 P.3d 1089, 1092 (Colo. 2011). We review not only whether

the jury instructions faithfully track the law but also whether the instructions are

confusing or may mislead the jury. People v. Janes, 982 P.2d 300, 303–04 (Colo.

1999). In order to evaluate whether jury instructions properly state the law or are

misleading, we also must consider the criminal statutes themselves. We review

issues of statutory interpretation de novo. McCoy v. People, 2019 CO 44, ¶ 37,

442 P.3d 379, 389.

¶17   “[O]ur primary purpose [when interpreting statutes] is to ascertain and give

effect to the legislature’s intent.” Id. We do so by looking to the statutory language

and “giving its words and phrases their plain and ordinary meanings.”              Id.

Additionally, we read statutes “as a whole, giving consistent, harmonious, and

sensible effect to all of [their] parts, and we must avoid constructions that would

render any words or phrases superfluous or lead to illogical or absurd results.” Id.

at ¶ 38, 442 P.3d at 389. If the statute is unambiguous, our work is done. Id. If,

however, the statute can reasonably be interpreted in multiple ways, we may look

to other aids of statutory construction. Id.



                                          8
¶18   Assuming the jury instructions were correct statements of the law, we

review a trial court’s decision to give those instructions for an abuse of discretion.

Day v. Johnson, 255 P.3d 1064, 1067 (Colo. 2011). Otherwise, if we determine that

the jury instructions were incorrect or misleading, we will review the trial court’s

error under the constitutional harmless error standard as long as the objecting

party properly preserved the issue, as Garcia did here.2 Griego, 19 P.3d at 8; see also

Hagos v. People, 2012 CO 63, ¶ 11, 288 P.3d 116, 119. If the instructions were

incorrect or misleading, we will reverse a conviction unless the prosecution can

prove that the error was harmless beyond a reasonable doubt—that is, that the

error did not contribute to the conviction. Hagos, ¶ 11, 288 P.3d at 119. If there is

even a “reasonable possibility that the error might have contributed to the

conviction,” we must reverse. Id. (quoting Chapman v. California, 386 U.S 18, 24

(1967) (alteration omitted)).

¶19   We now apply these principles to the facts before us.




2 Though the People expressly conceded in their briefing before the division below
that Garcia preserved the jury instruction issue, they now argue before this court
that he failed to preserve the issue. We expressly and strongly disapproved of this
practice just last year in People v. Struckmeyer, 2020 CO 76, ¶ 5, 474 P.3d 57, 58. It
is unclear why, in light of this admonition, the People consider it appropriate to
try to walk back their concession before the division. A prosecutor’s ultimate goal
is justice, which is not always synonymous with victory. Domingo-Gomez v. People,
125 P.3d 1043, 1049 (Colo. 2005).


                                          9
                                   B. Application

¶20   The second degree kidnapping statute, section 18-3-302(1), reads: “Any

person who knowingly seizes and carries any person from one place to another,

without his consent and without lawful justification, commits second degree

kidnapping.” The plain language of the statute requires, as pertinent here, that

the prosecution, when charging a defendant with second degree kidnapping, must

convince the jury beyond a reasonable doubt that the defendant (1) seized the

victim and (2) carried the victim “from one place to another.” Id. Though we have

discussed the carrying requirement, also known as the asportation element, of

section 18-3-302(1) at length, see, e.g., People v. Harlan, 8 P.3d 448, 476 (Colo. 2000),

overruled on other grounds by People v. Miller, 113 P.3d 743, 749 (Colo. 2005);

Apodaca v. People, 712 P.2d 467, 475 (Colo. 1985), we have not yet had the

opportunity to discuss the seizure requirement in detail. Here, we examine the

seizure and asportation requirements and conclude that the trial court’s

supplemental instruction was erroneous as to both. We then go on to consider the

impact a grammatical error had on the accuracy of the supplemental instruction.

                              1. The Seizure Element

¶21   Recall that when the jury asked about the “parameters of kidnapping,” the

trial court instructed the jury that “[t]he phrase ‘seizing and carrying’ is defined as

‘any movement, however short in distance.’” Garcia asserts that this instruction



                                           10
allows a conviction even if the defendant has not seized the victim.            More

specifically, he asserts that the instruction lowers the bar for the prosecution

because it makes “any movement” of the victim kidnapping. The People concede

that the instruction omits the seizure requirement but contend the instruction is

still accurate because the term “seizes” is necessarily subsumed within the word

“carries.” We are not persuaded.

¶22   As a starting point, we decline to read the statute in a way that renders the

term “seize” superfluous, noting we must strive to give it meaning as the General

Assembly intended. McCoy, ¶ 38, 442 P.3d at 389. We also cannot disregard the

fact that the statute lists the term “seizes” and the term “carries” separately and

connects them with the conjunctive “and,” which denotes that they are distinct

elements of the crime.

¶23   We evaluate the People’s contention that the elements are not distinct by

examining the specific meanings of these two terms in the context of the second

degree kidnapping statute. Because the statute does not define the terms “seizes”

or “carries,” “we may consider a definition in a recognized dictionary.” Cowen v.

People, 2018 CO 96, ¶ 14, 431 P.3d 215, 218–19. Dictionaries define “seize” to mean

“to take possession of” or “to take hold of.”         Merriam-Webster Dictionary,

https://www.merriam-webster.com/dictionary/seize [https://perma.cc/RGG5-

8X6W]; see also, e.g., Seize, Black’s Law Dictionary (11th ed. 2019) (defining “seize”



                                         11
as “[t]o place (someone) in possession”). “Possession,” in turn, means “the act of

having or taking into control.” Merriam-Webster Dictionary, https://merriam-

webster.com/dictionary/possession [https://perma.cc/F3DU-VGRF]. The plain

language of the second degree kidnapping statute, thus, requires that the

defendant knowingly took possession of or had control over the victim.

¶24   Dictionaries   define   the   term    “carries”   to   denote   movement   or

transportation. See, e.g., Merriam-Webster Dictionary, https://www.merriam-

webster.com/dictionary/carry [https://perma.cc/Z87R-H2BT] (defining carry as

“to move while supporting” and “to transfer from one place (such as a column) to

another”). And while the term often implies possession, this is not always the case.

For instance, if Ann bumps into or pushes Tomas, she has moved him, but she may

or may not have had possession or control over him. Thus, the People’s argument

that the term “seizes” is necessarily subsumed within the word “carries” is

unavailing.

¶25   And here, by completely omitting the concept of seizure, the trial court’s

instruction can be understood to mean that a defendant completes the act of

“seizing and carrying” by any and every act that displaces another person without

consent or lawful justification, regardless of whether the defendant exercised or

took control over that person. That is an incorrect statement of the law.




                                           12
¶26   Guided by this erroneous instruction, the jury could have convicted Garcia

of second degree kidnapping even if it believed his sons’ testimony suggesting

that Garcia never had control over Kaehne. More specifically, the jury could have

convicted Garcia even if it believed Kaehne voluntarily travelled to Denver and

was pushed or dumped out of the car after he punched Garcia. Put another way,

when the jury asked: “Is it kidnapping if [the victim is] dumped and left behind,”

the trial court’s erroneous supplemental instruction effectively told the jury that

they could answer this question “yes.”

                         2. The Asportation Element

¶27   The supplemental instruction was also incorrect as to the asportation

element because the trial court omitted half of the definition of asportation. As

noted, the plain language of section 18-3-302(1) requires that the defendant

(1) seized the victim and (2) carried the victim “from one place to another.” The

supplemental instruction omits “from one place to another.” Garcia argues that

the supplemental instruction accordingly allows a conviction even if the defendant

does not carry the victim from one place to another. More specifically, he again

asserts that the instruction makes “any movement” of the victim kidnapping. We

agree that the supplemental instruction misstates the asportation element.

¶28   We carry out our duty to discern legislative intent through the plain

language of the kidnapping statute by giving the phrase “from one place to



                                         13
another” effect. In doing so, we, again, avoid reading the statute in a manner that

would render the phrase superfluous. See McCoy, ¶ 38, 442 P.3d at 389. As “[w]e

have consistently held[,] . . . the asportation element of second degree kidnapping

is that the defendant moved the victim from one place to another.” Harlan, 8 P.3d

at 476–77. To be sure, “substantial movement of the victim is not required” to

satisfy the asportation element. People v. Fuller, 791 P.2d 702, 706 (Colo. 1990).

Rather, we have upheld convictions with even minimal movement, as long as that

movement was “from one place to another,” as required by the statute. See, e.g.,

Apodaca, 712 P.2d at 475; Yescas v. People, 593 P.2d 358, 359–60 (Colo. 1979).

¶29   Certainly, evidence that the defendant moved a victim will often fulfill the

requirement that the defendant also moved the victim from one place to another.

See, e.g., People v. Abbott, 690 P.2d 1263, 1270 (Colo. 1984) (explaining that

movement of the victims from the front of a store to a trailer behind the store

fulfilled the requirement of movement from one place to another). But proof that

a defendant moved a victim does not always also constitute proof that the

defendant moved the victim from one place to another. See, e.g., Harlan, 8 P.3d at

477 (explaining that “[i]n some cases, the factual circumstances presented at trial

do not make it clear whether the defendant moved the victim from one place to

another,” even when it is clear that the defendant did move the victim).




                                         14
¶30   Again, this case illustrates the point because the erroneous supplemental

instruction would have allowed the jury to convict Garcia—even if it believed his

sons’ testimony—simply because Kaehne somehow “moved, however short in

distance” from inside the car to the alley. That is not second degree kidnapping.

                           3. The Grammar Problem

¶31   Finally, the supplemental instruction suffered from a significant

grammatical error. In its effort to provide useful guidance to the jury, the trial

court pared its definition—“any movement, however short in distance”—down to

the point that it omits a subject (i.e., the person committing the seizing and the

carrying) and an object (i.e., the person being seized and carried). As a result, the

trial court’s definition did not require either. It also included no verbs, even

though it purports to explain the meaning of two verbs. The instruction was

consequently misleading and confusing because, without a subject, object, or any

verb, the jury may not have understood what actus reus was required.

¶32   Though a trial court has an affirmative obligation to give a supplemental

jury instruction when a jury “affirmatively indicates that it has a fundamental

misunderstanding of an instruction it has been given,” Leonardo v. People, 728 P.2d

1252, 1255 (Colo. 1986) (emphasis added), trial courts must exercise caution in

determining if a fundamental misunderstanding actually exists and, if so, take care

to respond to the actual misunderstanding.         An instruction that tracks the



                                         15
language of the statute is presumed to be clear and understood by the jury. Id. at

1254–55.

¶33   The trial court’s error with respect to both the seizure element and the

asportation element was compounded here because it appears to have

misapprehended the jury’s question. The jury asked the trial court about the

“parameters of kidnapping.” The jury did not ask a question about a particular

element, nor did it mention any specific word or phrase. And, even though the

jury asked about the parameters of the entire crime of kidnapping, the trial court

effectively instructed the jury to replace the phrase “seized and carried” in the

elemental instruction with “any movement, however short in distance.”

Significantly, the jury was not instructed to use the supplemental instruction in

addition to the elemental instruction.

¶34   We agree with trial counsel that under these circumstances it would have

been appropriate for the trial court to simply refer the jury back to the elemental

instruction for the crime of second degree kidnapping because that instruction

described the parameters of the entire crime and, thus, appropriately responded

to the question the jury actually asked.

¶35   For these reasons, we now hold that a trial court commits error when it

presents the jury with a jury instruction that defines the phrase “seizes and

carries,” in the second degree kidnapping statute, § 18-3-302(1), as “any



                                           16
movement, however short in distance.” Such an instruction is impermissibly

misleading because it constitutes a partial definition of asportation and eliminates

the seizure requirement from the second degree kidnapping statute entirely. And,

because—as used here—it includes no object, no subject, and no verb, the

instruction also risks leading the jury to mistakenly believe the crime has no actus

reus or to supply its own, incorrect, actus reus.

¶36   To the extent that People v. Owens, 97 P.3d 227, 237 (Colo. App. 2004); Rogers,

220 P.3d at 936–37; and Bondsteel, ¶¶ 109, 118, 442 P.2d at 900, 901, are contrary to

this opinion, they are now overruled.

                                 4. Harmlessness

¶37   Next, we turn to the question of harmlessness. Under the circumstances

presented here, we cannot say that the prosecution has proven that any of these

errors were harmless beyond a reasonable doubt. We begin by noting that the

second degree kidnapping charge was hotly contested at trial, with both the

prosecution and the defense presenting evidence in support of their markedly

different theories of the case. And there is a reasonable possibility that the trial

court’s error resulted in Garcia’s conviction on this charge.

¶38   First, the trial court’s omission of the seizure requirement in the

supplemental instruction was not constitutionally harmless. Without the seizure

requirement, the jury could have convicted Garcia of second degree kidnapping



                                         17
even if it believed his sons’ testimony because it did not have to consider if Garcia

had control over or possession of Kaehne when the fight moved from the car to

the alley. And since the seizure element is not necessarily subsumed within the

asportation element, the testimony that the fight moved from the car to the alley

is not, as a matter of law, an admission that Garcia seized Kaehne. As noted,

seizure requires a degree of control over a person that is greater than simply the

force required to move that person. Here, because the instruction allowed the jury

to convict Garcia without finding that he seized Kaehne, Garcia’s conviction must

be reversed.

¶39   Second, by providing only half of the definition of asportation, the trial court

eliminated the prosecution’s burden to prove beyond a reasonable doubt that

Garcia moved Kaehne from one place to another. And, with an incomplete

definition to guide it, the jury could have convicted Garcia of second degree

kidnapping even if it believed his sons’ testimony regarding how Kaehne moved

from the car to the alley. Because of this, Garcia’s conviction cannot stand.

¶40   Third, because the supplemental instruction contained no subject and no

object, the jury could have erroneously concluded that Kaehne’s movement,

however small, in and of itself—without any consideration of Garcia’s role in

effecting that movement—was a sufficient basis for conviction. This is yet another

reason the supplemental instruction can be read as improperly directing the jury



                                         18
that “any movement” of the victim is kidnapping. This instruction is completely

at odds with the second degree kidnapping statute and is an incorrect definition

of the elements of the crime. It also relieves the prosecution of the burden of

proving each element of the offense beyond a reasonable doubt. Because there is

a reasonable possibility that this error, alone or in combination with the other

errors, contributed to Garcia’s conviction, the error was not harmless. Thus, by

providing this instruction, the trial court violated Garcia’s right to due process and

right to a jury trial under the United States and Colorado constitutions.

                   5. Substantially Increased Risk of Harm

¶41   Finally, we hold that the trial court did not err when it defined the

asportation element without referencing whether the movement “substantially

increased the risk of harm to the victim.” Harlan, 8 P.3d at 477. As we have noted

before, and now reiterate, that standard is not an element of second degree

kidnapping.    See Id. at 477–78.    There is no requirement that a defendant’s

movement of the victim must substantially increase the risk of harm to the victim

in order for a jury to find the defendant guilty of second degree kidnapping. The

statutory requirement is that the movement be from “one place to another.” We

do not, and in fact may not, “encroach upon the prerogative of the General

Assembly to define the elements of an offense.” Id. at 477. Because the standard is

neither an element nor a legal definition of one of the statutory elements, a trial



                                         19
court does not err when it tenders second degree kidnapping jury instructions

without this language.

¶42     Substantial risk of harm to the victim is, however, a factor that appellate

courts may consider when evaluating a challenge to the sufficiency of the evidence

in a second degree kidnapping case. That is, when the issue is whether there was

sufficient evidence to show that the victim was moved from one place to another,

a reviewing court may consider whether that movement resulted in a

“demonstrable increase in risk of harm to the victim.” Apodaca, 712 P.2d at 475.

The standard is, therefore, only one manner in which appellate courts may resolve

the question of whether the prosecution has produced enough evidence to

convince a reasonable juror that the defendant’s movement of the victim was from

one place to another. Because this inquiry is a legal question that we review de

novo, see McCoy, ¶¶ 19–20, 442 P.3d at 385, the standard which we use to answer

that question on appeal is not a necessary instruction for a jury sitting as finder of

fact.

                                 III. Conclusion

¶43     Two of the cornerstones of our criminal justice system are that defendants

are presumed innocent until found guilty by a jury of their peers and that the

prosecution has the burden of proving each and every element of the offense

beyond a reasonable doubt. Because the jury instruction allowed the jury to



                                         20
convict Garcia of second degree kidnapping without first finding all of the

statutory elements of the crime, Garcia’s right to due process and right to a trial by

jury were violated. Accordingly, we reverse the decision of the division below and

remand the case for further proceedings consistent with this opinion.




                                         21